Appeal by the defendant from a judgment of the Supreme Court, Kings County (Heller, J.), rendered February 16, 1984, convicting him of manslaughter in the first degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress his videotaped statement.
Ordered that the judgment is affirmed.
Initially, we conclude that the hearing court properly denied that branch of the defendant’s omnibus motion which was to suppress the defendant’s videotaped statement. While the evidence indicated that the defendant had been drinking prior to making the statement, there is no indication that he lacked an awareness or understanding of his admission (see, People v Epps, 104 AD2d 1047, 1048).
Viewing the evidence in the light most favorable to the People, we find that it was sufficient as a matter of law to support the conclusion that the defendant intended to seriously injure his wife. Moreover, upon the exercise of our factual review power, we are satisfied that the defendant’s guilt was proven beyond a reasonable doubt and that the verdict was not against the weight of the evidence (CPL 470.15 [5]).
We cannot agree with the defendant that the cumulative effect of certain alleged errors in that regard deprived him of *524a fair trial. The defendant’s claims are either not preserved for review or are without merit.
Finally, under the circumstances of this case, the sentence imposed was not an abuse of discretion (see, People v Suitte, 90 AD2d 80). Brown, J. P., Fiber, Kunzeman and Spatt, JJ., concur.